DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it is not explained what "substantially linear" in claim 9 means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ersan (US 8348195).

Regarding claim 1, Ersan teaches an arrangement of individual seats for installation in an aeroplane cabin having a first set of two seats (Fig. 1, #16, #17) and a second set of two seats (Fig. 1, #15, #12), each seat having an axis (A) and being convertible between a sitting position and an extended position (column 1, 4, lines 40-43), said arrangement having a longitudinal axis (#10), wherein: a first seat of the first set (#16) is positioned facing a first seat of the second set (#12), a second seat of the first set (#17) is positioned facing a second seat of the second set (#15), the first seat and the second seat of the first set are turned inwardly towards the longitudinal axis of the arrangement, the first seat and the second seat of the second set are turned outwardly with respect to the longitudinal axis of the arrangement (column 3, lines 43-45), the arrangement further comprising: a first central console and a second central console (Fig. 1, #7) are positioned between the first set of seats and the second set of seats (column 3, lines 32-33), the first central console comprising a first foot area (#29) and a second foot area (#20) open in two opposite directions relative to each other and respectively associate with the first seat of the first set and the first seat of the second set (Fig. 1), the second central console comprising a first foot area (#6) and a second foot area (annotated figure) open in two opposite directions relative to each other and respectively associated with the second seat of the first set and the second seat of the second set (Fig. 1), the arrangement further comprising a transverse partition (#7) extending in a direction perpendicular to the longitudinal axis (column 4, lines 5-7) of said arrangement to isolate the first set of seats from the second set of seats (column 4, lines 2-3). 


    PNG
    media_image1.png
    664
    637
    media_image1.png
    Greyscale

	Regarding claim 2, Ersan teaches the arrangement of claim 1, wherein each central console, the foot areas are superimposed at least partially along the longitudinal axis of the arrangement (Fig. 1). 



	Regarding claim 9, Ersan teaches the arrangement of claim 1, wherein a set width of each set is a distance between two aisles positioned along opposite sides of the set, and wherein the transverse partition has a transverse width that approximately corresponds to the set width (Fig. 1) and has a substantially linear configuration over the transverse width (three linear sections connected with small curved portions: #7 Fig. 1).

	Regarding claim 17, Ersan teaches the arrangement of claim 1, wherein each seat is associated with a hull (#36) positioned around seat backs. 

	Regarding claim 18, Ersan teaches an aeroplane cabin (Fig. 2) comprising: a central group of seats (#52); two lateral groups of seats (#54 and opposite side in Fig. 2) located on either side of the central group of seats; and each lateral group of seats being separated from the central group by an aisle (Fig. 2), wherein the central group comprises at least one arrangement as defined in claim 1 (column 4, lines 39-41).

	Regarding claim 19, Ersan teaches the aeroplane cabin of claim 18, wherein at least one arrangement of four seats is located at one end of the central seat group (Fig. 2).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) as applied to claim 1 above, and further in view of Savian (US 20150210393).

Regarding claim 4, Ersan teaches the arrangement of claim 3. Ersan does not teach the central partition being retractable. Savian teaches a central partition (#32) is retractable between an extended position and a stored position (Fig. 10, [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the retractable partition of Savian. Doing so would allow passengers to choose when to isolate their seat from the adjacent seat (Savian, [0048]).

Regarding claim 5, Ersan teaches the arrangement of claim 4. Ersan does not teach the central partition having a stored position. However, if the central partition of Ersan was modified with the 

Regarding claim 6, Ersan teaches the arrangement of claim 4. Ersan does not teach the central partition constructed in one part. Savian teaches the central partition is constructed in one part (#32).

Regarding claim 8, Ersan teaches the arrangement of claim 4. Ersan does not teach masts in the arrangement. Savian said central partition (#32) is mechanically connected to masts of the arrangement (#34; [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the masts of Savian. Doing so would provide a location for the central partition to be stowed (Savian, [0048]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) in view of Savian (US 20150210393) as applied to claim 4 above, and further in view of Simeon (US 10131432).

Regarding claim 7, Ersan teaches the arrangement of claim 4. Ersan does not teach the central partition is constructed in two parts. Simeon teaches wherein the central partition (#60) is constructed in two parts (#26, #28) to isolate the seats at a side of the two sets of seats (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the two-part central partition of Simeon. Doing so would allow adjacent seats to be isolated independently (Simeon, column 3, line 67-column 4, line 2).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) as applied to claim 9 above, and further in view of Henshaw (US 9266614).

	Regarding claim 10, Ersan teaches the arrangement of claim 1. Ersan does not teach the transverse partition being retractable. Henshaw teaches the transverse partition is constructed in two parts (#124, #144) which are retractable between an extended position (Fig. 10) and a stowed position (Fig. 9), said two parts allowing for the independent separation the first seats of each set or the second seats of each set (column 8, lines 64-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the retractable partitions of Henshaw. Doing so would allow seats facing each other to either block or allow visual contact between passengers in those seats (Henshaw, column 8, lines 55-67).
	
Regarding claim 11, Ersan teaches the arrangement of claim 10. Ersan does not teach a stowed position of the transverse partition. Henshaw teaches wherein, in the stowed position, each part of the transverse partition (#124, #144) is housed at least partially in a space formed in a corresponding central console (#126, #146). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) as applied to claims 9 and 1 above, and further in view of Carlioz (WO 2015/061688).
Regarding claim 12, Ersan teaches the arrangement of claim 1. Ersan does not teach screens for the individual seats. Carlioz teaches wherein the transverse partition (#32) carries screens (#78), each of which is associated with a seat of said arrangement ([63]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the monitor of Carlioz. Doing so would provide a viewing location accessible to a passenger sitting in the seat (Carlioz, Fig. 1). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) as applied to claim 1 above, and further in view of Savian (US 20150210393) and Oh (US 7296774).

Regarding claim 13, Ersan teaches the arrangement of claim 1. Ersan does not teach a screen for the seats. Savian teaches a screen (#42) rotatably mounted to a mast (#140). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the rotatably mounted screen for seats of Savian. Doing so would allow provide monitors for inflight entertainment devices which are pivotable between an opened and closed position viewable by the passenger (Savian, [0061]). Savian does not teach a support pivotally mounted to the screen and pivotally mounted to a mast. Oh teaches a least one support (#12, #14) carrying a screen (#32), said support being rotatably mounted relative to a mast (#28; column 2, lines 59-64) and said screen being rotatably mounted relative to said support (#24, column 3, lines 40-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the rotatably mounted monitor of Oh. Doing so would provide a viewer with the capability of controlling the viewing angle of the monitor (Oh, column 2, lines 43-45).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) as applied to claim 1 above, and further in view of Bock (US 7934679).

	Regarding claim 14, Ersan teaches the arrangement of claim 1, further comprising at least one lateral partition extending along an aisle (#27). Ersan does not teach the lateral partition having means to close the passage between the seat and the central console. Bock teaches a lateral partition (#23) having means for closing a passage (#9) between the seat (#31) and the corresponding central console (#37). It would have been obvious to one of ordinary skill in the art before the effective filing date to 

Regarding claim 15, Ersan teaches the arrangement of claim 14. Ersan does not teach the lateral portion being carried by masts. Bock teaches the lateral partition is carried by masts (#7b). 

Regarding claim 16, Ersan teaches the arrangement of claim 15. Ersan does not teach the masts being hollow. Bock teaches wherein the masts are hollow (column 7, lines 34-37) to allow the passage of wiring harnesses carrying power and data signals for multimedia systems associated with the seats. Although Bock does not teach the masts allowing passage of wiring, the mast is hollow and could function in that way. 

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. Ersan teaches a partition extending in a perpendicular direction from the longitudinal partition. The claim does not require the partition to extend in a straight, perpendicular direction along the length of the transverse partition. However, if this were to be claimed, it should be noted that Ehrmann (US 10315772) teaches such a partition (#18). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ehrmann (US 10315772) shows a linear transverse partition.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        /Richard R. Green/Primary Examiner, Art Unit 3647